O’Brien, J. (dissenting):
The amount of damages was a question peculiarly within the province of the jury, and even though we might, upon the same *85facts, had the question been presented to us, have given a little less, I do not think we should usurp the functions of the jury in a case where there is nothing to show that they were actuated by-bias, prejudice or passion. I, therefore, dissent.
Judgment and order reversed and new trial granted, with costs to appellant to abide the event, unless the plaintiff stipulates to reduce the judgment to $3,510.97, in which event, judgment as so reduced affirmed, without costs to either party.